Dibell, J.
Action to recover damages for the breach of a contract of marriage. There was a verdict for the plaintiff. The defendant appeals from the order denying his motion for a new trial.
The testimony of the parties is in direct conflict. There are some infirmities in the testimony of each, and each has corroborating testimony or corroborating circumstances. The question was one of fact for the jury, and the verdict finding a marriage contract and its breach by the defendant is sustained.
An action for the breach of a marriage contract is in form on contract, but damages are awarded as in tort actions. Bukowski v. Kuzia, 151 Minn. 249, 186 N. W. 311, and cases cited. If the conduct of the party who breaches the contract is wanton and wilful, as when he enters into it without the intention of keeping it, from evil motives and for the gratification of his personal desires, and is unjustifiably and wantonly broken under circumstances of humiliation and degradation to the other party, exemplary damages may be awarded. Johnson v. Travis, 33 Minn. 231, 22 N. W. 624; Dunnell, Minn. Dig. & Supp. §§ 1094, 1095; 9 C. J. 381; 4 R. C. L. 157.
The evidence justified the jury in finding that the defendant’s promise was made with the wilful intention of not keeping it, that it was made from evil motives to secure the gratification of his personal desires, and that it was unjustifiably and wantonly broken under circumstances of humiliation and degradation to the plaintiff. The jury was warranted in awarding exemplary damages.
The verdict was for $15,000, and was reduced conditionally to $9,000, and the reduction was accepted by the plaintiff.
The award is not excessive. The plaintiff was 2 or 3 years over from Jugo-Slavia. The defendant was a Slavonian who had lived in this country 7 or 8 years. His property was worth $35,000 or $40,000. Its value was proper for consideration on the award of compensatory as well as of exemplary damages. He was a man of some prominence among his people in the community. The plaintiff suffered whatever pecuniary damage comes from the loss of a matrimonial alliance of such kind. There was evidence of seduction and the birth of a still-born child. She necessarily suffered humiliation and disgrace.
Order affirmed.